United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-10821
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JARVIS A. COLE,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-72-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jarvis A. Cole appeals the 23-month sentence imposed

following the revocation of his supervised release.     He contends

that pursuant to United States v. Booker, 543 U.S. 220 (2005),

and United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005), sentences, including those

imposed upon revocation of supervised release, are reviewed

under the reasonableness standard.   Further, he argues that the

sentence imposed was unreasonable because it substantially



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10821
                                 -2-

exceeded the recommended range and the district court’s reasons

for imposing the sentence were insufficient.

     This court need not decide the appropriate standard of

review for a sentence imposed upon revocation of supervised

release in the wake of Booker because Cole has not shown that his

sentence was either unreasonable or plainly unreasonable.     See

United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1804 (2006); United States v. Jones, 182 F.

App’x 343, 344 (5th Cir. 2006).    Cole was subject to a two-year

statutory maximum sentence upon revocation of his supervised

release.    See 18 U.S.C. §§ 513(a), 371, 3559(a)(4), and

3583(e)(3).   The Sentencing Guidelines recommended a prison term

between 6 and 12 months based on Cole’s Grade C violations and

his criminal history category of IV.     See U.S.S.G. § 7B1.4(a).

Cole’s sentence, while in excess of the recommended range, was

within the statutory maximum sentence that the district court

could have imposed.   Further, a review of the record demonstrates

that the district court considered the relevant sentencing

factors.    See United States v. Smith, 440 F.3d 704, 707 (5th Cir.

2006); United States v. Weese, No. 05-41366, 2006 WL 2590309 (5th

Cir. Sept. 8, 2006) (unpublished).     Therefore, the sentence was

neither unreasonable nor plainly unreasonable.     See Jones, 182 F.

App’x at 344.    Accordingly, the district court’s judgment is

AFFIRMED.